DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 February 2021 and 17 August 2021 is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. Pat. App. Pub. No. 2018/0322881, hereinafter Min) in view of Kim (U.S. Pat. App. Pub. No. 2015/0140990, hereinafter Kim).

Regarding claim 1, Min discloses A method of providing a voice assistant service, the method comprising (The systems and methods described with reference to the method 600; Min, ¶¶ [0073]): receiving a first voice command from a user (“At step 603, the method 600 includes receiving, at a communication interface of the electronic device, a command to perform a control operation,” where “the command is a voice command received with an audio interface of an electronic device.”; Min, ¶¶ [0079]-[0080]); determining, from among a plurality of candidate devices, a plurality of devices that the first voice command is to be transmitted (“the method 600 can optionally include limiting the distance within which other devices can reliably receive any ultrasound or other inaudible acoustic signals transmitted between electronic devices.”; Min, ¶¶ [0074], [0076]); transmitting information related to the first voice command to the plurality of devices (“In step 604 the method 600 includes negotiating whether to perform the control operation” where negotiating includes “the audio interface of each electronic device send[ing] and receiv[ing] the ultrasound or inaudible acoustic signals to and from at least one other electronic device.”; Min, ¶¶ [0081]); respectively receiving, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command (“Turning to option 703, in one or more embodiments the negotiation occurring at step 604 can occur as a function of the hardware capabilities of the electronic devices” where, the hardware capabilities of the music player 101 are a service provision message indicating the capability of the device to provide a service in response to the command and which is received from the device as part of the device negotiation and generated in response to the first voice command; Min, ¶¶ [0086]) and …. service provision history information of the plurality of devices (according to an example, the music player 101 is selected due to being a “dedicated music player,” where dedicated indicates prior utilization of the device {service provision history information of the device}; Min, ¶¶ [0066]); selecting... at least one of the plurality of service provision messages (according to an example, the music player 101 is selected due to being a “dedicated music player,” where ID information of the devices, transmitted as part of the negotiation, are a service provision message.; Min, ¶¶ [0086], [0066]); and outputting, based on a result of the selecting, a response message in response to the first voice command (“At optional step 607, the method 600 can include notifying the other electronic devices that the electronic device selected in step 605 has performed the control operation.”; Min, ¶¶ [0099]). However, Min fails to expressly recite respectively receiving, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices [and] selecting, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages.
Kim teaches systems and methods for “for controlling operations of home devices on a group basis”. (Kim, ¶ [0002]). Regarding claim 1, Kim teaches respectively receiving, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices (“The accumulated operation state information about the home devices 110-1, 110-2, and 110-3 may be provided as the control history information or detailed history information may be generated based on correlations between the home devices 110-1, 110-2, and 110-3 according to a predetermined condition, for example, by situation, by time, by day, or by room.” and the user selects based on the control history information. The system further  “monitors control histories of the home devices... based on the accumulated operation state information about the home devices {respectively receiving, from the plurality of devices}... and stores the control histories{...a plurality of pieces of service provision history information of the plurality of devices}”; Kim, ¶¶ [0105]); selecting, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages (“repeated control states of home devices are extracted based on information about similar situations by day/time {...based on the plurality of pieces of service provision history information} and grouping of the home devices is recommended to the user {the plurality of service provision messages}” as shown in the UI of FIG. 17. The user then selects at least one of the recommendations.; Kim, ¶¶ [0128], [0108]-[0109]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include respectively receiving, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices [and] selecting, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 4, the rejection of claim 1 is incorporated. Min further discloses wherein a first service provision message received from a first device among the plurality of devices includes at least one of information about whether the first device is able to provide a service in response to the first voice command, information about whether the first device is included in a first group, identification information of the first device, identification information of a first service provided by the first device in response to the first voice command, a type of the first service, or identification information of an application used to provide the first service (“in one embodiment the negotiating factor 305 can comprise one or more hardware capabilities of each electronic device 101,102,103,104,105,106,” including hardware to perform the function (e.g., no screen), device identification, software to perform the function (e.g., playing a movie on a thermostat), and device load.; Min, ¶¶ [0054], [0055]).

Regarding claim 5, the rejection of claim 4 is incorporated. Min disclose all of the elements of the current invention as stated above. However, Min fail(s) to expressly recite wherein selecting the at least one of the plurality of service provision messages comprises: identifying, from among the plurality of devices, one or more devices included in the first group; and selecting, based on the plurality of pieces of service provision history information of the identified one or more devices, at least one service provision message from among the plurality of service provision messages received from the identified one or more devices.
The relevance of Kim is described above with relation to claim 1. Regarding claim 5, Kim teaches wherein selecting the at least one of the plurality of service provision messages comprises: identifying, from among the plurality of devices, one or more devices included in the first group (the system “may automatically group the home devices 110 based on control history information” where each of the devices are registered, thus necessarily identified.; Kim, ¶¶ [0068], [0069]); and selecting, based on the plurality of pieces of service provision history information of the identified one or more devices, at least one service provision message from among the plurality of service provision messages received from the identified one or more devices (“control commands or control states of home devices that are repeated in a corresponding situation may be extracted {selecting...} from control histories of the home devices {based on the plurality of pieces of service provision history information of the identified one or more devices}... [and] control commands or control states of home devices having a repetition pattern may be extracted by collecting and comparing the control histories of the home devices by time/day and recommended to the user. {at least one service provision message from among the plurality of service provision messages received from the identified one or more devices}”; Kim, ¶¶ [0139]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include wherein selecting the at least one of the plurality of service provision messages comprises: identifying, from among the plurality of devices, one or more devices included in the first group; and selecting, based on the plurality of pieces of service provision history information of the identified one or more devices, at least one service provision message from among the plurality of service provision messages received from the identified one or more devices. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 6, the rejection of claim 1 is incorporated. Min disclose all of the elements of the current invention as stated above. However, Min fail(s) to expressly recite wherein service provision history information of a first device includes at least one of a number of times that a first service suggested by the first device in response to the first voice command was selected by the user or context information obtained when the first service was selected in response to the first voice command.
The relevance of Kim is described above with relation to claim 1. Regarding claim 6, Kim teaches wherein service provision history information of a first device includes at least one of a number of times that a first service suggested by the first device in response to the first voice command was selected by the user or context information obtained when the first service was selected in response to the first voice command (“the HGW 120 monitors control histories of the home devices 110-1, 110-2, and 110-3 based on the accumulated operation state information about the home devices 110-1, 110-2, and 110-3 periodically or upon request and stores the control histories” where operation state information is part of the control history information and “the HGW 120 may provide the extracted control histories to the user and the home devices 110 may be grouped according to the user’s selection.”; Kim, ¶¶ [0105], [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include wherein service provision history information of a first device includes at least one of a number of times that a first service suggested by the first device in response to the first voice command was selected by the user or context information obtained when the first service was selected in response to the first voice command. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 7, the rejection of claim 1 is incorporated. Min disclose all of the elements of the current invention as stated above. However, Min fail(s) to expressly recite wherein: receiving the plurality of service provision messages and the plurality of pieces of service provision history information comprises respectively receiving, from the plurality of devices, a plurality of pieces of device information, each piece of device information regarding sub-devices constituting a corresponding device, together with the plurality of service provision messages and the plurality of pieces of service provision history information, and selecting the at least one of the plurality of service provision messages comprises selecting at least one of the plurality of service provision messages, based on the plurality of pieces of device information regarding the plurality of devices and the plurality of pieces of service provision history information thereof.
The relevance of Kim is described above with relation to claim 1. Regarding claim 7, Kim teaches wherein: receiving the plurality of service provision messages and the plurality of pieces of service provision history information comprises respectively receiving, from the plurality of devices, a plurality of pieces of device information (“the HGW 120 monitors control histories of the home devices 110-1, 110-2, and 110-3 based on the accumulated operation state information about the home devices 110-1, 110-2, and 110-3”; Kim, ¶¶ [0105]), each piece of device information regarding sub-devices constituting a corresponding device (In an exemplary embodiment, accumulated operation state information about an “air conditioner can include “detailed operation states of the air conditioner, such as frequently used wind strength, temperature, and the like” where wind strength is based on a blower motor within the air conditioner.; Kim, ¶¶ [0103]), together with the plurality of service provision messages and the plurality of pieces of service provision history information (the system transmits “control history information about the home devices 110-1, 110-2, and 110-3 to the UE 200 in operation 1209.”; Kim, ¶¶ [0105]), and selecting the at least one of the plurality of service provision messages comprises selecting at least one of the plurality of service provision messages, based on the plurality of pieces of device information regarding the plurality of devices and the plurality of pieces of service provision history information thereof (“the HGW 120 may provide the extracted control histories to the user and the home devices 110 may be grouped according to the user’s selection.”; Kim, ¶¶ [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include wherein: receiving the plurality of service provision messages and the plurality of pieces of service provision history information comprises respectively receiving, from the plurality of devices, a plurality of pieces of device information, each piece of device information regarding sub-devices constituting a corresponding device, together with the plurality of service provision messages and the plurality of pieces of service provision history information, and selecting the at least one of the plurality of service provision messages comprises selecting at least one of the plurality of service provision messages, based on the plurality of pieces of device information regarding the plurality of devices and the plurality of pieces of service provision history information thereof. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 9, the rejection of claim 1 is incorporated. Min disclose all of the elements of the current invention as stated above. However, Min fail(s) to expressly recite wherein selecting the at least one of the plurality of service provision messages comprises: assigning priorities to the plurality of service provision messages based on at least one of information about whether each device provides a service in response to the first voice command, a type of service provided by each device in response to the first voice command, a number of times that a service provided by each device in response to the first voice command was selected, context information when the service was selected in response to the first voice command, or device information regarding sub-devices constituting each device; and selecting at least one of the plurality of service provision messages, based on the assigned priorities.
The relevance of Kim is described above with relation to claim 1. Regarding claim 9, Kim teaches wherein selecting the at least one of the plurality of service provision messages comprises: assigning priorities to the plurality of service provision messages (“operation collision may be mitigated by prioritizing group controls based on outdoor information.”; Kim, ¶¶ [0146]) based on at least one of information about whether each device provides a service in response to the first voice command, a type of service provided by each device in response to the first voice command, a number of times that a service provided by each device in response to the first voice command was selected, context information when the service was selected in response to the first voice command, or device information regarding sub-devices constituting each device (“outdoor information such as environment information, disaster information, or weather information {context information when the service was selected in response to the first voice command}”; Kim, ¶¶ [0144]); and selecting at least one of the plurality of service provision messages, based on the assigned priorities (“if outdoor information is received during operations of home devices in progress in the control history mode, the control history-mode group control may be discontinued and instead, outdoor information-based group control may be performed.”; Kim, ¶¶ [0146]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include wherein selecting the at least one of the plurality of service provision messages comprises: assigning priorities to the plurality of service provision messages based on at least one of information about whether each device provides a service in response to the first voice command, a type of service provided by each device in response to the first voice command, a number of times that a service provided by each device in response to the first voice command was selected, context information when the service was selected in response to the first voice command, or device information regarding sub-devices constituting each device; and selecting at least one of the plurality of service provision messages, based on the assigned priorities. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 10, the rejection of claim 1 is incorporated. Min disclose all of the elements of the current invention as stated above. However, Min fail(s) to expressly recite wherein selecting the at least one of the plurality of service provision messages comprises: assigning priorities to the plurality of service provision messages based on at least one of information about whether each device provides a service in response to the first voice command, a type of service provided by each device in response to the first voice command, a number of times that a service provided by each device in response to the first voice command was selected, context information obtained when the service provided by each service in response to the first voice command was selected, or device information regarding sub-devices constituting each device; and selecting, based on the assigned priorities, two or more service provision messages from among the plurality of service provision messages
The relevance of Kim is described above with relation to claim 1. Regarding claim 10, Kim teaches wherein selecting the at least one of the plurality of service provision messages comprises: assigning priorities to the plurality of service provision messages (“operation collision may be mitigated by prioritizing group controls based on outdoor information.”; Kim, ¶¶ [0146]) based on at least one of information about whether each device provides a service in response to the first voice command, a type of service provided by each device in response to the first voice command, a number of times that a service provided by each device in response to the first voice command was selected, context information obtained when the service provided by each service in response to the first voice command was selected, or device information regarding sub-devices constituting each device (“outdoor information such as environment information, disaster information, or weather information {context information when the service was selected in response to the first voice command}”; Kim, ¶¶ [0144]); and selecting, based on the assigned priorities, two or more service provision messages from among the plurality of service provision messages (“if outdoor information is received during operations of home devices in progress in the control history mode, the control history-mode group control may be discontinued and instead, outdoor information-based group control may be performed” where, as explained in an exemplary embodiment, multiple operations may be selected (e.g., operation of the humidifier, robot cleaner and air purifier) in response to a single incidence of outdoor information (e.g., fine dust alarm).; Kim, ¶¶ [0146], [0145]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include [claim language determined to be found in Kim]. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 11, the rejection of claim 1 is incorporated. Min disclose all of the elements of the current invention as stated above. However, Min fail(s) to expressly recite wherein: each of the plurality of service provision messages respectively received from the plurality of devices includes information related to a service provided by each of the plurality of devices in response to the first voice command and the outputting of the response message in response to the first voice command comprises: generating the response message to include information related to at least one service in the selected at least one of the plurality of service provision messages; and outputting the response message.
The relevance of Kim is described above with relation to claim 1. Regarding claim 11, Kim teaches wherein: each of the plurality of service provision messages respectively received from the plurality of devices includes information related to a service provided by each of the plurality of devices in response to the first voice command (“the HGW 120 receives operation state information from all of the home devices 110-1, 110-2, and 110-3 periodically or upon request in operation 1201 and stores the operation state information in relation to the respective home devices 110-1, 110-2, and 110-3 in operation 1203” which are provided through the UI as shown in FIGS. 13-17; Kim, ¶¶ [0105], FIGS. 13-17) and the outputting of the response message in response to the first voice command comprises: generating the response message to include information related to at least one service in the selected at least one of the plurality of service provision messages (As shown in FIGS. 13-17 and explained in the accompanying paragraphs, the response message includes information related to a plurality of services in the plurality of service provision messages.; Kim, ¶¶ [0107]-[0131], FIGS. 13-17); and outputting the response message (The response message is output, as shown on the exemplary displays in FIGS. 13-17; Kim, ¶¶ [0107]-[0131], FIGS. 13-17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include wherein: each of the plurality of service provision messages respectively received from the plurality of devices includes information related to a service provided by each of the plurality of devices in response to the first voice command and the outputting of the response message in response to the first voice command comprises: generating the response message to include information related to at least one service in the selected at least one of the plurality of service provision messages; and outputting the response message. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 12, the rejection of claim 1 is incorporated. Min disclose all of the elements of the current invention as stated above. Min further discloses the method further comprising: receiving a second voice command from the user (in one exemplary embodiment, in response to an incorrect negotiation “in response to a voice command... the user corrects this action by issuing a subsequent voice command”; Min, ¶¶ [0089]); determining, based on the second voice command, a service selected by the user from among services provided by the plurality of devices in response to the first voice command (In this example, the system determines, based on the subsequent voice command {second voice command}, that an audio player should play the content requested in response to the original voice command {first voice command}, rather than the television playing the content.; Min, ¶¶ [0089]); transmitting information related to the service selected by the user to the plurality of devices (“when the user requests the content in the future, this learned behavior can be a factor or function in the step 604 of negotiating which device should perform the control operation of the voice command.”; Min, ¶¶ [0089]); and training the service recommendation model by using the information related to the service selected by the user (learned behavior is training of the service recommendation model and the learning is based on the service selected by the user in light of the original voice command and the subsequent voice command.; Min, ¶¶ [0089]). However, Min fail(s) to expressly recite wherein: selecting the at least one of the plurality of service provision messages comprises: identifying, based on the plurality of service provision messages, one or more devices included in a first group from among the plurality of devices and by using a service recommendation model, selecting, based on the plurality of pieces of service provision history information of the identified one or more devices, at least one service provision message from among the plurality of service provision messages received from the identified one or more devices.
The relevance of Kim is described above with relation to claim 1. Regarding claim 12, Kim teaches wherein: selecting the at least one of the plurality of service provision messages comprises: identifying, based on the plurality of service provision messages, one or more devices included in a first group from among the plurality of devices (“For group control in the control history mode, the HGW 120 may automatically group the home devices 110 based on control history information about the home devices 110 monitored by the HGW 120.”; Kim, ¶¶ [0068]); and by using a service recommendation model, selecting, based on the plurality of pieces of service provision history information of the identified one or more devices, at least one service provision message from among the plurality of service provision messages received from the identified one or more devices (“the HGW 120 may provide the extracted control histories to the user and the home devices 110 may be grouped according to the user’s selection,” where the determination of control recommendations includes “repeated control commands for home devices are extracted based on information about similar situations by day/time and grouping of the home devices is recommended to the user.”; Kim, ¶¶ [0056], [0127]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include wherein: selecting the at least one of the plurality of service provision messages comprises: identifying, based on the plurality of service provision messages, one or more devices included in a first group from among the plurality of devices and by using a service recommendation model, selecting, based on the plurality of pieces of service provision history information of the identified one or more devices, at least one service provision message from among the plurality of service provision messages received from the identified one or more devices. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 13, Min discloses An apparatus for providing a voice assistant service, the apparatus comprising (The systems and methods described with reference to the method 600; Min, ¶¶ [0073]): a receiver configured to receive a command from a user (“the voice interface engine 202”; Min, ¶ [0036]); a communicator (“communication circuit 205”; Min, ¶ [0036]); a memory configured to store voice assistant program one or more instructions (“A storage device, such as memory 203, stores the executable software code” ; Min, ¶ [0039]); at least one processor operably connected to the receiver, the communicator, the memory (“The one or more processors 204 can be configured to process and execute executable software code to perform the various functions of the electronic device.”; Min, ¶ [0039]), and, where the processor is configured to: control the receiver to receive a first voice command from the user (“At step 603, the method 600 includes receiving, at a communication interface of the electronic device, a command to perform a control operation,” where “the command is a voice command received with an audio interface of an electronic device.”; Min, ¶¶ [0079]-[0080]); determine, from among a plurality of candidate devices, a plurality of devices that the first voice command is to be transmitted (“the method 600 can optionally include limiting the distance within which other devices can reliably receive any ultrasound or other inaudible acoustic signals transmitted between electronic devices.”; Min, ¶¶ [0074], [0076]); control the communicator to transmit information related to the first voice command to the plurality of devices (“In step 604 the method 600 includes negotiating whether to perform the control operation” where negotiating includes “the audio interface of each electronic device send[ing] and receiv[ing] the ultrasound or inaudible acoustic signals to and from at least one other electronic device.”; Min, ¶¶ [0081]); respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command (“Turning to option 703, in one or more embodiments the negotiation occurring at step 604 can occur as a function of the hardware capabilities of the electronic devices” where, the hardware capabilities of the music player 101 are a service provision message indicating the capability of the device to provide a service in response to the command and which is received from the device as part of the device negotiation and generated in response to the first voice command; Min, ¶¶ [0086]) and …. service provision history information of the plurality of devices (according to an example, the music player 101 is selected due to being a “dedicated music player,” where dedicated indicates prior utilization of the device {service provision history information of the device}; Min, ¶¶ [0066]); select... at least one of the plurality of service provision messages (according to an example, the music player 101 is selected due to being a “dedicated music player,” where ID information of the devices, transmitted as part of the negotiation, are a service provision message.; Min, ¶¶ [0086], [0066]); and output, based on a result of the selecting, a response message in response to the first voice command (“At optional step 607, the method 600 can include notifying the other electronic devices that the electronic device selected in step 605 has performed the control operation.”; Min, ¶¶ [0099]). However, Min fails to expressly recite respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices; [and] select, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages.
The relevance of Kim is described above with relation to claim 1. Regarding claim 13, Kim teaches respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices (“The accumulated operation state information about the home devices 110-1, 110-2, and 110-3 may be provided as the control history information or detailed history information may be generated based on correlations between the home devices 110-1, 110-2, and 110-3 according to a predetermined condition, for example, by situation, by time, by day, or by room.” and the user selects based on the control history information. The system further  “monitors control histories of the home devices... based on the accumulated operation state information about the home devices {respectively receiving, from the plurality of devices}... and stores the control histories{...a plurality of pieces of service provision history information of the plurality of devices}”; Kim, ¶¶ [0105]); select, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages (“repeated control states of home devices are extracted based on information about similar situations by day/time {...based on the plurality of pieces of service provision history information} and grouping of the home devices is recommended to the user {the plurality of service provision messages}” as shown in the UI of FIG. 17. The user then selects at least one of the recommendations.; Kim, ¶¶ [0128], [0108]-[0109]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices; [and] select, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Regarding claim 14, the rejection of claim 13 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 14 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 13 is incorporated. Claim 16 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 13 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 13 is incorporated. Claim 19 is substantially the same as claim 12 and is therefore rejected under the same rationale as above.

Regarding claim 20, Min discloses A non-transitory computer-readable medium embodying a computer program (“A storage device, such as memory 203, stores the executable software code used by the one or more processors 204 for device operation.”; Min, ¶ [0039]), the computer program comprising computer readable program code that when executed by a processor of an electronic device causes processor to (The systems and methods described with reference to the method 600; Min, ¶¶ [0073]): receive a first voice command from a user (“At step 603, the method 600 includes receiving, at a communication interface of the electronic device, a command to perform a control operation,” where “the command is a voice command received with an audio interface of an electronic device.”; Min, ¶¶ [0079]-[0080]); determine, from among a plurality of candidate devices, a plurality of devices that the first voice command is to be transmitted (“the method 600 can optionally include limiting the distance within which other devices can reliably receive any ultrasound or other inaudible acoustic signals transmitted between electronic devices.”; Min, ¶¶ [0074], [0076]); transmit information related to the first voice command to the plurality of devices (“In step 604 the method 600 includes negotiating whether to perform the control operation” where negotiating includes “the audio interface of each electronic device send[ing] and receiv[ing] the ultrasound or inaudible acoustic signals to and from at least one other electronic device.”; Min, ¶¶ [0081]); respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command (“Turning to option 703, in one or more embodiments the negotiation occurring at step 604 can occur as a function of the hardware capabilities of the electronic devices” where, the hardware capabilities of the music player 101 are a service provision message indicating the capability of the device to provide a service in response to the command and which is received from the device as part of the device negotiation and generated in response to the first voice command; Min, ¶¶ [0086]) and …. service provision history information of the plurality of devices (according to an example, the music player 101 is selected due to being a “dedicated music player,” where dedicated indicates prior utilization of the device {service provision history information of the device}; Min, ¶¶ [0066]); select... at least one of the plurality of service provision messages (according to an example, the music player 101 is selected due to being a “dedicated music player,” where ID information of the devices, transmitted as part of the negotiation, are a service provision message.; Min, ¶¶ [0086], [0066]); and output, based on a result of the selecting, a response message in response to the first voice command (“At optional step 607, the method 600 can include notifying the other electronic devices that the electronic device selected in step 605 has performed the control operation.”; Min, ¶¶ [0099]). However, Min fails to expressly recite respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices [and] select, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages.
Kim teaches systems and methods for “for controlling operations of home devices on a group basis”. (Kim, ¶ [0002]). Regarding claim 1, Kim teaches respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices (“The accumulated operation state information about the home devices 110-1, 110-2, and 110-3 may be provided as the control history information or detailed history information may be generated based on correlations between the home devices 110-1, 110-2, and 110-3 according to a predetermined condition, for example, by situation, by time, by day, or by room.” and the user selects based on the control history information. The system further  “monitors control histories of the home devices... based on the accumulated operation state information about the home devices {respectively receiving, from the plurality of devices}... and stores the control histories{...a plurality of pieces of service provision history information of the plurality of devices}”; Kim, ¶¶ [0105]); selecting, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages (“repeated control states of home devices are extracted based on information about similar situations by day/time {...based on the plurality of pieces of service provision history information} and grouping of the home devices is recommended to the user {the plurality of service provision messages}” as shown in the UI of FIG. 17. The user then selects at least one of the recommendations.; Kim, ¶¶ [0128], [0108]-[0109]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include respectively receive, from the plurality of devices, a plurality of service provision messages generated in response to the first voice command and a plurality of pieces of service provision history information of the plurality of devices [and] select, based on the plurality of pieces of service provision history information, at least one of the plurality of service provision messages. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min and Kim as applied to claim 1 above, and further in view of White (U.S. Pat. App. Pub. No. 2019/0066670, hereinafter White).

Regarding claim 2, the rejection of claim 1 is incorporated. Min and Kim disclose all of the elements of the current invention as stated above. Min further discloses wherein determining the plurality of devices comprises: converting the first voice command into a first text (“a voice interface engine analyzes the acoustic signals received at step 602 and identifies the control operation through voice-to-text, or voice-to-data, operations at step 605.”; Min, ¶¶ [0096]). However, Min and Kim fail to expressly recite interpreting the first text by using a natural language understanding (NLU) model; determining an intent of the user based on a result of the interpreting of the first text; and determining, based on a relevance between the intent of the user and each of the plurality of candidate devices, the plurality of devices that the first voice command is to be transmitted, from among the plurality of candidate devices.
White teaches systems and methods for “using contextual information to perform device arbitration.” (White, ¶ [0011]). Regarding claim 2, White teaches interpreting the first text by using a natural language understanding (NLU) model (“the user 104 issues a speech utterance 106 … which the voice-enabled devices 108(1) and 108(2) each detect or capture” where the system determines the intent of the speech utterance using NLU processing; White, ¶¶ [0036]); determining an intent of the user based on a result of the interpreting of the first text (“the textual data corresponding to the speech utterance 106 may be sent from the orchestration component 124 to the NLU component 128 to be analyzed or processed by the NLU component 128 to determine an intent expressed by the user 104 in the speech utterance 106.”; White, ¶¶ [0042]); and determining, based on a relevance between the intent of the user and each of the plurality of candidate devices, the plurality of devices that the first voice command is to be transmitted, from among the plurality of candidate devices (the system can “determine that the intent of the speech utterance 106 maps to the device state of the cluster of devices… and select the cluster of devices as the target device” where the cluster of devices are part of the “voice-enabled devices 108(N)”; White, ¶¶ [0046], [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min as modified by the systems and methods for device grouping of Kim to incorporate the teachings of White to include interpreting the first text by using a natural language understanding (NLU) model; determining an intent of the user based on a result of the interpreting of the first text; and determining, based on a relevance between the intent of the user and each of the plurality of candidate devices, the plurality of devices that the first voice command is to be transmitted, from among the plurality of candidate devices. The use of “contextual information to perform device arbitration” allows the system to “select the most appropriate voice-enabled device, from among multiple voice-enabled devices” which avoids “an undesirable user experience” resulting from having “multiple voice-enabled devices performing [the] same task for a user,” as recognized by White. (White, ¶ [0011], [0001]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min, Kim, and White as applied to claim 2 above, and further in view of Lan (U.S. Pat. No. 10,685,669, hereinafter Lan).

Regarding claim 3, the rejection of claim 2 is incorporated. Min, Kim, and White disclose all of the elements of the current invention as stated above. However, Min and Kim fail to expressly recite wherein determining the plurality of devices based on the relevance comprises: obtaining a plurality of pieces of device information respectively regarding the plurality of candidate devices; obtaining, based on the plurality of pieces of device information, a plurality of probability values indicating a degree of the relevance between the intent of the user and each of the plurality of candidate devices; and determining the plurality of devices including probability values that are greater than or equal to a threshold value.
The relevance of White is described above with relation to claim 2. Regarding claim 3, White further teaches wherein determining the plurality of devices based on the relevance comprises: obtaining a plurality of pieces of device information respectively regarding the plurality of candidate devices (“The targeting component may receive and/or identify contextual data including, but not limited to, (i) the ranked list of voice-enabled devices who detected the speech utterance that are ranked by the arbitration component based on one or more audio signal metric values... and (iii) the device states of the voice-enabled devices associated with the user account.”; White, ¶¶ [0019]); obtaining, based on the plurality of pieces of device information… a degree of the relevance between the intent of the user and each of the plurality of candidate devices (The system compares “the intent of the speech utterance... to the device state of the source device” to determine if the intent of the speech utterance “is ‘relevant’ to the device state of the source device.” Further “the NLU component 128 may be configured to determine a “domain” of the utterance so as to determine and narrow down which services offered by the endpoint device... may be relevant,” thus relevance is based on the plurality of pieces of device information.; White, ¶¶ [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min as modified by the systems and methods for device grouping of Kim to incorporate the teachings of White to include wherein determining the plurality of devices based on the relevance comprises: obtaining a plurality of pieces of device information respectively regarding the plurality of candidate devices; [and] obtaining, based on the plurality of pieces of device information… a degree of the relevance between the intent of the user and each of the plurality of candidate devices. The use of “contextual information to perform device arbitration” allows the system to “select the most appropriate voice-enabled device, from among multiple voice-enabled devices” which avoids “an undesirable user experience” resulting from having “multiple voice-enabled devices performing [the] same task for a user,” as recognized by White. (White, ¶ [0011], [0001]). However, Min, Kim, and White fail to expressly recite obtaining, based on the plurality of pieces of device information, a plurality of probability values indicating a degree of the relevance between the intent of the user and each of the plurality of candidate devices; and determining the plurality of devices including probability values that are greater than or equal to a threshold value.
Lan teaches systems and methods for device arbitration in a multiple voice-enabled device environment. (Lan, Col. 2, lines 30-35). Regarding claim 3, Lan teaches obtaining, based on the plurality of pieces of device information, a plurality of probability values indicating a degree of the relevance between the intent of the user and each of the plurality of candidate devices (“the targeting-determination component 140 may determine a confidence score that the intent determined for the source voice-enabled device 108(1) using the NLU model 132(1)... [and] for the secondary voice-enabled device 108(2) using the NLU model 132(2)” are both “an appropriate intent for the speech utterance 106” then “determine which of the confidence scores is higher, and select the intent with the higher confidence score” where “the targeting-determination component 140 may, additionally or alternatively, use other types of data when determining confidence scores for each of the intents output from the NLU models 132” such as device capabilities (e.g. “SNR”) and metadata.; Lan, ¶¶ Col. 11, line 57 - Col. 12, line 14; Col. 13, lines 35-49); and determining the plurality of devices including probability values that are greater than or equal to a threshold value (“Upon calculating confidences scores indicating the confidence that the determined intents are responsive to the speech utterance 106, the targeting-determination component 140 may then select the intent with the higher confidence score, and designate the corresponding voice-enabled device 108 as the target voice-enabled device 108.”; Lan, ¶¶ Col. 14, lines 5-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min, as modified by the systems and methods for device grouping of Kim, and as modified by the context-based device arbitration of White, to incorporate the teachings of Lan to include obtaining, based on the plurality of pieces of device information, a plurality of probability values indicating a degree of the relevance between the intent of the user and each of the plurality of candidate devices; and determining the plurality of devices including probability values that are greater than or equal to a threshold value. Device selection based on relevance between user intent and device candidates can “increas[e] the likelihood that an appropriate voice-enabled device responds to a user” which “improves the functioning of voice-enabled devices and speech-processing systems by improving their ability to process speech utterances and respond appropriately” resulting in increased “satisfaction of user's that interact with voice-enabled devices,” as recognized by Lan. (Lan, ¶ Col. 5, line 66 – Col. 6, line 9).


Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min and Kim as applied to claims 1 and 13 above, and further in view of Relangi (U.S. Pat. App. Pub. No. 2019/0222540, hereinafter Relangi).

Regarding claim 8, the rejection of claim 1 is incorporated. Min and Kim disclose all of the elements of the current invention as stated above. However, Min fails to expressly recite [all/remaining claim elements from claim [Z]].
The relevance of Kim is described above with relation to claim 1. Regarding claim 8, Kim teaches wherein selecting the at least one of the plurality of service provision messages comprises selecting at least one of the plurality of service provision messages by using a service recommendation model (“the HGW 120 may provide the extracted control histories to the user and the home devices 110 may be grouped according to the user’s selection.” where “repeated control commands for home devices are extracted based on information about similar situations by day/time and grouping of the home devices is recommended to the user.”; Kim, ¶¶ [0056], [0127]), and wherein the service recommendation model … [is] trained based on a voice command (Discloses determining control recommendations using “repeated control states of home devices” where control states are in response to commands from a user, which are based on voice commands.; Kim, ¶¶ [0128]), service provision histories for the plurality of devices with respect to the voice command (in one example, “repeated control states of home devices are extracted based on information about similar situations by day/time and grouping of the home devices is recommended to the user,”; Kim, ¶¶ [0128]), and a plurality of pieces of device information regarding the plurality of devices (in said example, “reference numeral 1730 denotes an example of grouping 1731 of home devices having a repetition pattern by extracting repeated control states by day/time”; Kim, ¶¶ [0130]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min to incorporate the teachings of Kim to include wherein: selecting the at least one of the plurality of service provision messages comprises: identifying, based on the plurality of service provision messages, one or more devices included in a first group from among the plurality of devices and by using a service recommendation model, selecting, based on the plurality of pieces of service provision history information of the identified one or more devices, at least one service provision message from among the plurality of service provision messages received from the identified one or more devices. The use of group control schemes as described in Kim can mitigate problems related to the proliferation of smart devices in the home while addressing the complexity and inconvenience of group control implementation, as recognized by Kim. (Kim, ¶ [0006]). However, Min and Kim fail to expressly recite wherein the service recommendation model comprises: an artificial intelligence (AI) algorithm trained based on a voice command.
Relangi teaches “systems and methods for providing a chat user interface to receive and automatically process requests for interactive real-time data using natural language processing.” (Relangi, ¶ [0001]). Regarding claim 8, Relangi teaches wherein the service recommendation model comprises: an artificial intelligence (AI) algorithm trained based on a voice command (“system 100 may include an artificial intelligence-based task queue (e.g., managed by automated assistant device 120)... to fill a recommendation queue with tasks that represent recommendations for actions to be taken by a user of system 100.” which can be trained “based on the current state of the conversation..., historical usage of the user and/or data requested with respect to a particular merchant or customer... to make predictions about what data a particular user may want to view next and generate recommendations to present to the user.”; Relangi, ¶¶ [0074], [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice-responsive device negotiation systems of Min, as modified by the systems and methods for device grouping of Kim, to incorporate the teachings of Relangi to include wherein the service recommendation model comprises: an artificial intelligence (AI) algorithm trained based on a voice command. The application of the “artificial intelligence and/or machine learning techniques to provide recommendations to a user of system” can allow the system to better anticipate the needs of the user, thus improving the user experience with the system, as recognized by Relangi. (Relangi, ¶ [0073]-[0074]).

Regarding claim 18, the rejection of claim 13 is incorporated. Claim 18 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhargava et al. (U.S. Pat. App. Pub. No. 2019/0362718) discloses systems and methods for selection of an application from a plurality of applications based on speech input and machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
11/18/2022